PER CURIAM.
We affirm the judgment under review upon a holding that the jury’s verdict expressly finding the defendant-appellee not negligent rendered harmless the error, if any, in the court’s instructions pertaining to the comparative negligence of the plaintiff. Swindell v. Hellkamp, 242 So.2d 708 (Fla.1970); McArthur v. St. Louis-San Francisco Railway Company, 306 So.2d 575 (Fla. 1st DCA 1975). Accord, Zerwal v. State Farm Mutual Automobile Insurance Company, 332 So.2d 645 (Fla. 3d DCA 1976).
Affirmed.